ORDER
PER CURIAM.
Ricardo Culpepper (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because his trial counsel was ineffective for agreeing with the State not to play taped jail conversations between Movant and the victim, even before counsel had listened to the conversations.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed *476facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).